413 F.2d 298
Arnold I. ROSENBAUM, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 27137 Summary Calendar.
United States Court of Appeals Fifth Circuit.
June 19, 1969.

Irving Anolik, New York City, for appellant.
Edward F. Boardman, U. S. Atty., Thomas G. Wilson, Asst. U. S. Atty., for appellee.
Before, JOHN R. BROWN, Chief Judge, THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from a denial after an evidentiary hearing of a petition to vacate a judgment of conviction and sentence pursuant to 28 U.S.C. § 2255.1 Petitioner pled guilty to one count of a ten count indictment charging a violation of 18 U.S.C. § 2313, involving stolen motor vehicles, and was sentenced to four and one-half years. Petitioner's attack on his conviction is based on the ground that he was led to believe he would receive only two years. There is no merit to his case. The most that petitioner claims here is that his retained attorney indicated to him that if he pled guilty he would receive two years. There is nothing in the record to indicate that petitioner was induced to plead guilty by any promise or conduct of any representative of the Court or the United States, Moore v. United States, N.D. Tex., 236 F. Supp. 621, affirmed 5th Cir. 1964, 334 F.2d 25; Berlanga v. United States, 5th Cir. 1968, 394 F.2d 615, or that by reason of the asserted actions of his counsel that his plea was not voluntary.


2
Affirmed.



Notes:


1
 Pursuant to new Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I (1969)